DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 02/24/2022. Claims 1-39 are pending. All active claims have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/24/2022 has been entered.

Allowable Subject Matter
Claims 1-39 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Look, U.S. publication US2012/0221466
Johanns et al, U.S. publication US2009/014044, “Johanns”
Falk, et al, U.S. publication US2004/0111302, “Falk”

Look is directed to methods and processing techniques for modifying or changing a financial transaction that is being processed, such as for the purchase of goods or services. Methods of the present invention, in particular, relate to methods including the ability to use fixed or variable data, as such data is sent to a financial transaction processor, in order to modify the transaction, and thus changing the financial transaction that is being processed or the method of processing the financial transaction.

Johanns is directed to provide the ability to provide the transactional capability of one or more cards in a single secure and useable format. For example, information related to the transactional capability of such cards is preferably provided in a coded mark such as in bar code or a binary two-dimensional matrix that can be printed or otherwise provided on a single card. As such, a single card may functionally include plural transaction techniques based on a plurality of individual transaction cards that can be individually accessed and used.

Falk is directed to an intelligent electronic subrogation network ("ESN") that automates intra-organization workflow, inter-organization workflow and collaboration for insurance subrogation. The invention also relates to a novel system architecture and process that includes an inter-organizational workflow management system, an inter-organizational transaction processing system, and a unique mechanism for optimizing and enriching web-based user interaction within any such system.

	The cited references do not teach or suggest all of the limitations of claim 1. For example, neither Look, Johanns nor Falk, alone or in combination, teach or suggest a method of swiping a payment card that can perform the singular function of applying an amount of funds from multiple sources (e.g., from a line of credit, other financial account, or insurance account) to corresponding charges for multiple accounts payable.

	In addition, neither Look, Johanns nor Falk alone or in combination, teach or suggest a system that can eliminate system silos between insurance and payment functions, enabling data-sharing across platforms. This infrastructure change will allow for a seamless user experience from (1) account(s) identification to (2) insurance adjudication to (3) payment to (4) relevant automatic reimbursements - all in a single transaction as recited in claim 1.

	In addition, neither Look, Johanns nor Falk alone or in combination, teach or suggest a method or system that can facilitate in real-time, cross-database machine learning and artificial intelligence to drive more efficient, accurate, real-time insurance adjudication, reduce the number of manual reviews required, offer cardholders access to find treatment options with higher insurance coverage, and provide customized financial advice to help the cardholder maximize savings and budget for their healthcare expenses.
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So, where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Look, Johanns and Falk disclosed as previously discussed.  The references however do not teach at least: 
	receiving card data from a single input action corresponding to a transaction at a terminal device, wherein the card data from the single input action corresponds to a plurality of accounts associated with a plurality of different service provider platforms, 
	concurrently transmitting the card data in real-time, wherein when the card data is received at a first service provider platform associated with a first non-distributed system database storing first account data, the first service provider platform makes a first determination as to the first account data, and wherein when the card data is received at a second service provider platform associated with a second non-distributed system database storing second account data, the second service provider platform makes a second determination as to the second account data; 
	wherein the transaction is adjudicated without user intervention, and wherein automatically adjudicating the transaction includes parallel processing of two or more different transaction processing functions according to the first and the second non-distributed system databases; 
	updating the machine-learning algorithm with the updated historical transaction data, wherein the updated machine-learning algorithm is used to adjudicate a future transaction.

Applicant’s amendments field 02/18/2022 and arguments during the examiner interview 02/24/2021 overcome the 35 U.S.C. 112(a) and (b) restrictions filed in the 11/05/2021 Final office action.

Therefore, the claims of the instant application are not obvious over Look, Johanns and Falk for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Look, Johanns and Falk.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685